UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6350



JOHN PAUL TURNER,

                                             Petitioner - Appellant,

          versus


SUPERINTENDENT OF ROCKRIDGE     REGIONAL   JAIL,
Augusta County Sheriff,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-761-7-SGW)


Submitted:   July 29, 2005              Decided:     September 6, 2005


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Paul Turner appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

Turner’s Fed. R. Civ. P. 60(b) motion.   We have reviewed the record

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.      The motion for consolidation is

denied.



                                                          DISMISSED




                                - 2 -